Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current application 17/241,936
Patent 11,030,944
1. An apparatus, comprising: a memory; a display with a front side and a back side comprising a light sensor array of light sensors and a light source array of light sources; 
wherein the light source array of light sources emit light to display an image on the display; and 

compute, using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a second ambient light externally directed respectively onto a second region of the displayed image on the front side of the display; 











vary light source controls controlling the emitted light from the light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in the memory so as to reduce a spatial luminance difference between the first region and the second region of the displayed image on the display so as to present a uniformly displayed image to a user.

wherein the light source array of light sources emit light to display an image on the display; and 

compute, using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a second ambient light externally directed respectively onto a second region of the displayed image on the front side of the display; wherein the first illuminance is detected from a first portion of the light sensors in the light sensor array in the first region of the displayed image; wherein the second illuminance is detected from a second portion of the light sensors in the light sensor array in the second region of the displayed image; wherein the first region is different from the second region and the first portion of the light sensors is 
control the emitted light from light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in the memory so as to reduce a spatial luminance difference between the first region and the second region of the displayed image on the display so as to present a uniformly displayed image to a user; wherein the calibration data relates the luminous emittance from the light source array to the light source controls controlling the emitted light from the light sources of the light source array; and wherein the luminous emittance from the displayed image is substantially opposite to the first illuminance of the first ambient light and the second illuminance of the second 

wherein the display comprises the light sensor array of light sensors and a light source array of light sources;
wherein the light source array of light sources emit light to display an image on the display;
computing, by the controller using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a least one second ambient light externally directed respectively onto a second 













varying, by the controller, light source controls controlling the emitted light from the light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in a memory so as to reduce a spatial 


wherein the display comprises the light sensor array of light sensors and a light source array of light sources; 
wherein the light source array of light sources emit light to display an image on the display; 
computing, by the controller using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a least one second ambient light externally directed respectively onto a second 
wherein the first illuminance is detected from a first portion of the light sensors in the light sensor array in the first region of the displayed image; 
wherein the second illuminance is detected from a second portion of the light sensors in the light sensor array in the second region of the displayed image; 
wherein the first region is different from the second region and the first portion of the light sensors is different from the second portion of the light sensors; 
controlling, by the controller, the emitted light from light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in a memory so as to reduce a spatial luminance difference between the first 
wherein the calibration data relates the luminous emittance from the light source array to the light source controls controlling the emitted light from the light sources of the light source array; and 
wherein the luminous emittance from the displayed image is substantially opposite to the first illuminance of the first ambient light and the second illuminance of the second ambient light directed onto the displayed image.





Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,030,944. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are the same invention but a broader version of the patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al., US PGPUB 2005/0184952 hereinafter referenced as Konno in view of Chou et al., US PGPUB 2011/0050661 hereinafter referenced as Chou.

As to claim 1, Konno discloses an apparatus, comprising: a memory (e.g. frame memory 40, fig. 12); 
a display with a front side and a back side comprising a light sensor array of light sensors and a light source array of light sources (e.g. LCD panel 10 with LED panel 20 with sensors, figs. 17A-17D); 
([0018] a lighting unit for irradiating, on a light modulation device (10) adapted to form a picture in accordance with a video signal, illumination light necessary to cause it to display the picture, comprises illumination means (20) for emitting the illumination light in sequence of individual plural partitive areas (25) of the illumination means); and 
a controller configured to: receive a sensor output from each light sensor in the light sensor array (backlight control means 80, fig. 16; wherein the backlight control means 80 also receives a sensor signal s130 at an optical sensor detection circuit 83 to apply a modification to the pulse width modulation (PWM) generation circuit 82); 
compute, using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a second ambient light externally directed respectively onto a second region of the displayed image on the front side of the display ([0105] By correcting (raising) the gradation level for the area (area1) of the original video signal shown in FIG. 6A to provide a video signal after correction as shown in FIG. 6B, the difference in luminance between the areas can be eliminated in an output picture as shown in FIG. 6D); 
vary light source controls controlling the emitted light from the light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in the memory ([0120] when receiving a display pixel address s6, a display pixel address deciding circuit 54 generates an area identifying signal s40 and reads data of maximum value/minimum value stored in the register 55 and corresponding to the display area to determine a level of backlight luminance for that display area).
Konno does not specifically disclose the light sensor to be light sensor array of light sensors.
However, in the same endeavor, Chou discloses light sensor array of light sensors ([0019] the photosensitive module 30 is formed by light sensor elements which are capable of receiving an optical signal and converting the optical signal into an electrical signal, such as a charge coupled device (CCD), a complementary metal-oxide-semiconductor (CMOS), or a light sensor array composed of a plurality of photoelectric sensors).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Konno to further include Chou’s array of light sensor elements in order to improve the contrast effect between the display color of the LCD panel and the color of the external light as well as the display quality of the frame color with intention of displaying clear images.

As to claim 11, Konno discloses a method, comprising: receiving, by a controller, sensor outputs from each light sensor in a light sensor array of light sensors (e.g. LCD panel 10 with LED panel 20 with sensors, figs. 17A-17D);
wherein the light source array of light sources emit light to display an image on the display ([0018] a lighting unit for irradiating, on a light modulation device (10) adapted to form a picture in accordance with a video signal, illumination light necessary to cause it to display the picture, comprises illumination means (20) for emitting the illumination light in sequence of individual plural partitive areas (25) of the illumination means);
computing, by the controller using the received sensor outputs, an ambient-light illuminance difference between a first illuminance of a first ambient light externally directed onto a first region of the displayed image on the front side of the display and a second illuminance of a least one second ambient light externally directed respectively onto a second region of the displayed image on the front side of the display ([0105] By correcting (raising) the gradation level for the area (area1) of the original video signal shown in FIG. 6A to provide a video signal after correction as shown in FIG. 6B, the difference in luminance between the areas can be eliminated in an output picture as shown in FIG. 6D);
varying, by the controller, light source controls controlling the emitted light from the light sources of the light source array to change a luminous emittance of the light source array within the second region of the displayed image based on calibration data stored in a memory so as to reduce a spatial luminance difference between the first region and the second region of the displayed image on the display so as to present a ([0120] when receiving a display pixel address s6, a display pixel address deciding circuit 54 generates an area identifying signal s40 and reads data of maximum value/minimum value stored in the register 55 and corresponding to the display area to determine a level of backlight luminance for that display area).
Konno does not specifically disclose the light sensor to be light sensor array of light sensors.
However, in the same endeavor, Chou discloses light sensor array of light sensors ([0019] the photosensitive module 30 is formed by light sensor elements which are capable of receiving an optical signal and converting the optical signal into an electrical signal, such as a charge coupled device (CCD), a complementary metal-oxide-semiconductor (CMOS), or a light sensor array composed of a plurality of photoelectric sensors).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Konno to further include Chou’s array of light sensor elements in order to improve the contrast effect between the display color of the LCD panel and the color of the external light as well as the display quality of the frame color with intention of displaying clear images.

As to claim 2, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses the display is a display of a mobile device (Konno, [0089] The LCD panel of lateral electric field switching scheme has a wide view field angle and is therefore widely used for a monitor of personal computer (PC) and television (TV)). 

As to claim 3, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses the display is a television display or a computer display (Konno, [0089] The LCD panel of lateral electric field switching scheme has a wide view field angle and is therefore widely used for a monitor of personal computer (PC) and television (TV).

As to claim 4, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses the controller is configured to compute the ambient-light illuminance difference between the first region and the second region when the second ambient light is formed from a shadow cast over the second region of the displayed image (Konno, e.g. the area outside the circle of fig .4).

As to claim 5, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses the light sources are light emitting diodes (Konno, a partitive area type backlight using light emitting diodes LED's is constructed as shown in FIG. 18).

As to claim 8, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses the calibration data stored in the (Konno, [0151] The display processing circuit 300 includes a frame memory 200 for storing video signals, a maximum luminance distribution detecting circuit 201 for detecting a spatial distribution of maximum luminance from video signals being sent to the LCD panel).

As to claim 9, the combination of Konno and Chou discloses the apparatus according to claim 1. The combination further discloses an image generator with control logic for generating the displayed image on the display (Konno, video signal processing means 30, fig. 3).

As to claim 10, the combination of Konno and Chou discloses the apparatus according to claim 9. The combination further discloses the controller is configured to reduce the luminance difference by using the control logic of the image generator to change pixel values of pixels within the second region of the generated displayed image (Konno, A sensor signal s130 from the sensor arranged at the predetermined location of LED panel 20 is converted by an optical sensor detection circuit 64 and utilized by the luminance gradient approximate calculation 62 so as to reduce irregularities of lighting due to a difference in LED characteristic to advantage).

As to claim 12, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses the light sources are light (Konno, a partitive area type backlight using light emitting diodes LED's is constructed as shown in FIG. 18 to function as a light emitting device for emitting illumination light).

As to claim 15, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses the calibration data stored in the memory comprises a spatial illuminance detection mapping over the light sensor array as a function of the light sensor outputs from each of the light sensors in the light sensor array (Konno, [0151] The display processing circuit 300 includes a frame memory 200 for storing video signals, a maximum luminance distribution detecting circuit 201 for detecting a spatial distribution of maximum luminance from video signals being sent to the LCD panel).

As to claim 16, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses implementing, by the controller, a power-saving mode by reducing the luminous emittance of a brighter region of the displayed image relative to the luminous emittance of a darker region of the displayed image to reduce the luminance difference (Konno, A sensor signal s130 from the sensor arranged at the predetermined location of LED panel 20 is converted by an optical sensor detection circuit 64 and utilized by the luminance gradient approximate calculation 62 so as to reduce irregularities of lighting due to a difference in LED characteristic to advantage).

As to claim 17, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses calibrating, by the controller, the display in a dark room for measuring a luminous emittance that the display generates from the light source array of light sources using the light sensor array of light sensors and storing data of the measured luminous emittance in the memory (Konno, [0110] In this example, the approximate function f(X) is first determined and then G(X) is determined pursuant to the equation shown in FIG. 10, that is, equation (4) but alternatively, the actually measured values of inter-area luminance distribution of backlight as exemplified in FIG. 11A may be stored in a memory and correction may be made on the basis of the stored values).

As to claim 18, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses the controller comprises an image generator to generate the displayed image, and further comprising reducing, by the controller, the luminance difference using control logic of the image generator to change pixel values of pixels within the second region of the generated displayed image (Konno, e.g. area0 and area1, fig. 4).

As to claim 19, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses calibrating the display by projecting shadows onto the display and measuring the luminance emittance of the display using an imaging camera mounted opposite to the display to obtain images of (Konno, [0042] FIG. 17A to 17D are diagrams showing examples of arrangement of optical sensors).

As to claim 20, the combination of Konno and Chou discloses the method according to claim 11. The combination further discloses calibrating the display by normalizing the display by adjusting the emitted light from light sources in each detected regions on the display having different spatial ambient-light illuminance until the spatial luminance differences between each of the detected regions are zero (Konno, [0094] as has been explained in connection with FIG. 1, the display luminance range required of the liquid crystal display apparatus can be covered and degradation of picture quality due to a difference in luminance between areas 25 can be prevented).


Claims6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Chou as applied to claims 1 and 11 respectively above, and further in view of Dombrowsky et al., US PGPUB 2018/0154032 hereinafter referenced as Dombrowsky.


As to claims 6 and 13, the combination of Konno and Chou does not specifically disclose the apparatus according to claim 1, wherein the light sensors and the light sources comprise dual function light emitting diodes.
([0049] In some embodiments, instead of the apparatus 100 having distinct light sensors, the UV LEDs 122 may assume the dual function of being a UV light emitting diode and a light sensing photodiode that senses a change in light upon an object being disposed on the plates 106a, 106b of the platform 102a).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Konno and Chou to further include Dombrowsky’s dual function diode in order to reduce power consumption and improves picture quality.

As to claims 7 and 14, the combination of Konno and Chou does not specifically disclose the light source array and the light sensor array are a same array.
However, in the same endeavor, Dombrowsky discloses the light source array and the light sensor array are a same array (UV LEDS 122, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Konno and Chou to further include Dombrowsky’s LED arrangement in order to use the display space efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/26/2022